Beck, J.
1. The court did not err in failing to charge the jury in this case upon the subject of voluntary manslaughter. Under the evidence introduced by the State, the homicide was clearly a willful and unprovoked murder; and under the evidence introduced by the defendant, the killing of the decedent resulted from her being struck by a shot which was fired by the accused in his own defense at a third person while the latter was making a felonious attack upon the accused.
2. The evidence authorized the verdict, and the court below did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.